Citation Nr: 1102173	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, status-post coronary bypass grafting and diastolic 
dysfunction (heart disability), to include as secondary to 
service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his June 2008 VA compensation and pension examination, the 
Veteran reported to the examiner that he had been receiving 
disability benefits from the Social Security Administration (SSA) 
for his heart, hypertension, peripheral vascular disease and 
diabetes.  The Board notes that any records used to decide an SSA 
disability claim based on a heart disability are potentially 
relevant to the current claim.  However, the records regarding 
this award of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt was 
made to obtain the Veteran's complete SSA record.  Because a 
reasonable possibility exists that these SSA records are relevant 
to the Board's determination, VA is obliged to attempt to obtain 
and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA a copy 
of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either 
the records are received or notification is 
provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 
3.159(c)(1).  All records/responses received 
should be associated with the claims folder.  

2.  Once the above action has been completed, 
readjudicate the claim and if the benefits 
are not granted, issue a supplemental 
statement of the case.  Then afford the 
Veteran the requisite opportunity to respond 
before the claims folder is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

